DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the groove bottom face of a second circumferential main groove" and "the second circumferential direction main groove." in the last 4 lines of the claim. It is unclear if the recited "second circumferential main groove" refers to the circumferential direction groove previously recited in the claim or to a new main groove. The claim does not use consistent phrasing to refer to the circumferential direction groove. In particular, the claim previously referred to the "groove bottom face of the respective circumferential direction grooves" (10/05/2020 claim set: pg 2, last 2 lines; pg 3, lines 3-4). It is unclear if the groove bottom face of the second circumferential main groove is the same as that of the "groove bottom face of the respective circumferential grooves." For the purpose of examination, it is assumed to be referring to the same circumferential direction groove.

To clarify the claims, Examiner proposes the following amendments:
Claim 1, last paragraph on page 2 of claim set: "a first curved face that is provided so as to couple one of mutually facing groove side faces of the lug groove to a groove side face of 
Claim 1, page 3 of claim set:
Line 3, change "circumferential direction grooves" to --circumferential direction groove-- 
Line 4, change "respective circumferential direction grooves" to --circumferential direction groove--
Line 11, change "circumferential direction grooves" to --circumferential direction groove-- 
Claim 1, page 4 of claim set, 
Lines 4-5, change "a second circumferential direction main groove" to --the circumferential direction groove--
Last 2 lines, change "the second circumferential direction main groove." to --the circumferential direction groove.--
Claim 5, last line, change "grooves." to --groove.--
Claim 8, last 2 lines, change "grooves" to --groove--
Claim 13, last 2 lines, change "the second circumferential direction main groove." to --the circumferential direction groove.--

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites "a groove wall face" between the groove bottom face of the fine groove and the coupling portion of the first curved face and the second curved face "is formed so as to bulge toward a circumferential direction groove side." The recited "groove wall face" of claim 12 appears to be that of the "sloped portion" of claim 1 which "has a shape that smoothly bulges toward the second circumferential main groove" (last 2 lines). Thus, claim 12 fails to further limit the subject matter upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 3-11, 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive.
Applicant's amendment to claim 1 has not fixed the 112(b) issue. See above for a detailed explanation and a suggestion for improving claim clarity.
Regarding claim 12, Applicant argues that "groove wall face" of claim 12 does not correspond to the "sloped portion" of claim 1. Applicant points to Fig. 5 showing the groove wall face at 30A.
Examiner does not find this persuasive. Item 30A corresponds to the groove side face of the fine groove. This is not a groove wall face between the groove bottom face of the fine groove and the inner side end of the first/second curved face coupling portion. The first/second curved face coupling portion is that formed by the first, second and third coupling curved faces as per claim 6. The groove wall face of claim 12 lies radially inward of the groove bottom face of the fine groove so it is not apparent how this could refer to a side wall face 30A of the fine groove. The groove wall face radially inwards of the groove bottom face appears to correspond to the third coupling curved face which bulges inwards due to the first circular arc portion and sloped portion as per claim 1 (see last two paragraphs; see also Fig. 2B). Thus, claim 12 does not appear to further limit the scope of the claims and is accordingly rejected under 112(d).

    PNG
    media_image1.png
    681
    801
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ROBERT C DYE/Primary Examiner, Art Unit 1749